Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-17 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of parent U.S. Patent No. 11,178,674 B2 to Itagaki et al. (hereinafter as Itagaki) in view of Wentink et al. (US Publication 2014/0314068 A1).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-17 of the instant application merely narrow the scope of the claims 1-16 of the Itagaki Patent by adding elements and their functions that would have been obvious to one of ordinary skill in the art. 
It has also been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, Itagaki discloses a first communication apparatus that operates as a non-Access Point (non-AP) station, and wirelessly communicates with an Access Point (AP) communication apparatus based on IEEE802.11 standard, the first communication apparatus comprising (see claim 1, col. 39, lines 29-33): 
processing circuitry configured to: 
receive a request frame broadcasted by the AP communication apparatus (see claim 1, col. 39, lines 34-36), 
wherein 
the request frame requests the first communication apparatus and a second communication apparatus to transmit a first response frame and a second response frame (see claim 1, col. 39, lines 37-40), 
the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for the first communication apparatus (see claim 1, col. 39, lines 41-44), and 
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for the second communication apparatus (see claim 1, col. 39, lines 45-48); 
transmit the first response frame to the AP communication apparatus in response to the received request frame (see claim 1, col. 39, lines 49-51); 
receive a trigger frame from the AP communication apparatus, wherein (see claim 1, col. 39, lines 55-56) 
the trigger frame is generated based on the first response frame and the second response frame (see claim 1, col. 39, lines 57-58), 
the trigger frame is a trigger for transmission of a first data frame from the first communication apparatus and a second data frame from the second communication apparatus (see claim 1, col. 39, lines 59-62), and 
the trigger frame includes: 
identification information that indicates the first communication apparatus and the second communication apparatus which are destinations of the trigger frame (see claim 1, col. 39, lines 63-67), 
transmission period information related to a common transmission time period for the first data frame and the second data frame (see claim 1, col. 40, lines 1-3), 
subcarrier information related to an allocated subcarrier for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 1, col. 40, lines 4-8), and 
power information related to a transmission power for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 1, col. 40, lines 9-13); and 
transmit the first data frame to the AP communication apparatus in response to the received trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information, wherein (see claim 1, col. 40, lines 14-18) 
a length of the first data frame and a length of the second data frame are determined based on the common transmission time period (see claim 1, col. 40, lines 21-23).

Itagaki may not explicitly show “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame.”
However, Wentink teaches “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame (after a SIFS, an access point sends a response frame in response to a request frame received at the access point, see paragraphs 0034, 0037).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of Itagaki to include “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame” as taught by Wentink so that it would use SIFS when network stations have seized a medium and need to retain the medium for a duration of the frame exchange sequence to be performed in order to prevent other stations from attempting to use the medium, thus giving priority to completion of the frame exchange sequence in progress (see paragraph 0034). 

Regarding claim 3, Itagaki discloses the first communication apparatus according to claim 2, wherein the transmission period information indicates a first transmission time period for each of the first data frame and the second data frame (see claim 2, col. 40, lines 24-28), and 
the processing circuitry is further configured to generate the first response frame so that a second transmission time period of the first response frame becomes the first transmission time period (see claim 2, col. 40, lines 29-32).

Regarding claim 4, Itagaki discloses the first communication apparatus according to claim 3, wherein the processing circuitry is further configured to generate the first response frame in which a specific frame is connected to user data (see claim 1, col. 40, lines 33-37), and 
the specific frame is an acknowledgement of the trigger frame (see claim 3, col. 40, lines 38-39).

Regarding claim 5, Itagaki discloses the first communication apparatus according to claim 3, wherein in the generation of the first response frame, the processing circuitry is further configured to: 
determine the second transmission time period, of the first response frame, exceeds the first transmission time period (see claim 4, col. 40, lines 40-45); and 
divide the first response frame based on the determination (see claim 4, col. 40, lines 46-47).

Regarding claim 6, Itagaki discloses the first communication apparatus according to claim 3, wherein in the generation of the first response frame, the processing circuitry is further configured to pad the first response frame based on the second transmission time period of the first response frame (see claim 5, col. 40, lines 48-53), and 
the second transmission time period of the first response frame is shorter than the first transmission time period (see claim 5, col. 40, lines 54-55).

Regarding claim 7, Itagaki discloses the first communication apparatus according to claim 3, wherein the processing circuitry is further configured to:
calculate an amount of data to be transmitted based on a transmission buffer of the first communication apparatus (see claim 6, col. 40, lines 56-60); and
generate the first feedback information based on the calculated amount of data (see claim 1, col. 40, lines 61-62).

Regarding claim 8, Itagaki discloses a communication method, comprising:
in a first communication apparatus that operates as a non-Access Point (non-AP) station, and wirelessly communicates with an Access Point (AP) communication apparatus based on IEEE802.11 standard (see claim 7, col. 40, lines 63-67):
receiving a request frame broadcasted by the AP communication apparatus, wherein 
the request frame requests the first communication apparatus and a second communication apparatus to transmit a first response frame and a second response frame (see claim 7, col. 41, lines 1-6), 
the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for the first communication apparatus (see claim 7, col. 41, lines 7-10), and
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for the second communication apparatus (see claim 7, col. 41, lines 11-14); 
transmitting the first response frame to the AP communication apparatus in response to the received request frame (see claim 7, col. 41, lines 15-17); 
receiving a trigger frame from the AP communication apparatus (see claim 7, col. 41, lines 21-22), 
wherein
the trigger frame is generated based on the first response frame and the second response frame (see claim 7, col. 41, lines 23-24),
the trigger frame is a trigger for transmission of a first data frame from the first communication apparatus and a second data frame from the second communication apparatus (see claim 7, col. 41, lines 25-28), and
the trigger frame includes:
identification information that indicates the first communication apparatus and the second communication apparatus which are destinations of the trigger frame (see claim 7, col. 41, lines 29-33), 
transmission period information related to a common transmission time period for the first data frame and the second data frame (see claim 7, col. 41, lines 34-36), 
subcarrier information related to an allocated subcarrier for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 7, col. 41, lines 37-41), and 
power information related to a transmission power for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 7, col. 41, lines 42-46); and 
transmitting the first data frame to the AP communication apparatus in response to the received trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information (see claim 7, col. 41, lines 47-51), 
wherein a length of the first data frame and a length of the second data frame are determined based on the common transmission time period (see claim 7, col. 41, lines 54-56).

Itagaki may not explicitly show “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame.”
However, Wentink teaches “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame (after a SIFS, an access point sends a response frame in response to a request frame received at the access point, see paragraphs 0034, 0037).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of Itagaki to include “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame” as taught by Wentink so that it would use SIFS when network stations have seized a medium and need to retain the medium for a duration of the frame exchange sequence to be performed in order to prevent other stations from attempting to use the medium, thus giving priority to completion of the frame exchange sequence in progress (see paragraph 0034). 

Regarding claim 9, Itagaki discloses a communication apparatus that operates as an Access Point (AP) station, and wirelessly communicates with a plurality of non-Access Point (non-AP) communication apparatuses based on IEEE802.11 standard, the communication apparatus comprising (see claim 8, col. 41, lines 57-61): 
processing circuitry configured to: 
transmit a request frame to the plurality of non-AP communication apparatuses (see claim 8, col. 41, lines 63-64), 
wherein the request frame requests a first communication apparatus of the plurality of non-AP communication apparatuses and a second communication apparatus of the plurality of non-AP communication apparatuses to transmit a first response frame and a second response frame (see claim 8, col. 41, lines 63-67), after a short inter-frame space (SIFS) from a reception time of the request frame, 
the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for the first communication apparatus of the plurality of non-AP communication apparatuses (see claim 8, col. 42, lines 1-5), and 
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for the second communication apparatus of the plurality of non-AP communication apparatuses (see claim 8, col. 42, lines 6-11); 
receive, in response to the transmitted request frame, the first response frame from the first communication apparatus and the second response frame from the second communication apparatus (see claim 8, col. 42, lines 12-18);
 generate a trigger frame based on the first response frame and the second response frame (see claim 8, col. 42, lines 19-20); 
transmit the trigger frame to the first communication apparatus and the second communication apparatus, wherein (see claim 8, col. 42, lines 21-23) 
the trigger frame is a trigger for transmission of a first data frame from the first communication apparatus and a second data frame from the second communication apparatus (see claim 8, col. 42, lines 24-28), and 
the trigger frame includes: 
identification information that indicates the first communication apparatus and the second communication apparatus which are destinations of the trigger frame (see claim 8, col. 42, lines 29-34), 
transmission period information related to a common transmission time period for the first data frame and the second data frame (see claim 8, col. 42, lines 35-37), 
subcarrier information related to an allocated subcarrier for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 8, col. 42, lines 38-42), and 
power information related to a transmission power for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 8, col. 42, lines 43-47); and 
receive the first data frame from the first communication apparatus and the second data frame from the second communication apparatus (see claim 8, col. 42, lines 48-51), wherein 
the first data frame is transmitted by the first communication apparatus in response to the transmitted trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information (see claim 8, col. 42, lines 52-58), and
a length of the first data frame and a length of the second data frame are determined based on the common transmission time period (see claim 8, col. 42, lines 59-61).

Itagaki may not explicitly show “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame.”
However, Wentink teaches “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame (after a SIFS, an access point sends a response frame in response to a request frame received at the access point, see paragraphs 0034, 0037).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of Itagaki to include “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame” as taught by Wentink so that it would use SIFS when network stations have seized a medium and need to retain the medium for a duration of the frame exchange sequence to be performed in order to prevent other stations from attempting to use the medium, thus giving priority to completion of the frame exchange sequence in progress (see paragraph 0034). 

Regarding claim 10, Itagaki discloses the communication apparatus according to claim 9, wherein the processing circuitry is further configured to: 
determine the first response frame indicates that transmission of user data as a response to the trigger frame is undesired by the first communication apparatus (see claim 9, col. 42, lines 62-67); and 
insert, in the first response frame, specific information instructing transmission of an acknowledgement of the trigger frame in an independent transmission time period (see claim 9, col. 43, lines 1-4).

Regarding claim 11, Itagaki discloses the communication apparatus according to claim 9, wherein the processing circuitry is further configured to include the power information in the trigger frame (see claim 10, col. 43, lines 5-7).

Regarding claim 12, Itagaki discloses the communication apparatus according to claim 9, wherein the processing circuitry is further configured to designate the power information so that a difference in reception power between the first response frame and the second response frame is smaller than a specific value (see claim 11, col. 43, lines 8-12).

Regarding claim 13, Itagaki discloses the communication apparatus according to claim 9, wherein 
the first response frame further includes reference signals, and (see claim 12, col. 43, lines 13-16)
the processing circuitry is further configured to transmit, to the plurality of non-AP communication apparatuses, frames indicating a request for transmission of the first response frame including transmission data amount information (see claim 12, col. 43, lines 17-21).

Regarding claim 14, Itagaki discloses the communication apparatus according to claim 13, wherein the first response frame including the transmission data amount information is multiplexed by encoding the reference signals (see claim 13, col. 43, lines 22-25).

Regarding claim 15, Itagaki discloses the communication apparatus according to claim 9, wherein the processing circuitry is further configured to:
frequency-division multiplex a plurality of trigger frames (see claim 14, col. 43, lines 26-29); and
transmit the frequency-division multiplexed plurality of trigger frames to the plurality of non-AP communication apparatuses (see claim 14, col. 43, lines 30-32).

Regarding claim 16, Itagaki discloses the communication apparatus according to claim 9, wherein the processing circuitry is further configured to transmit a plurality of trigger frames to the plurality of non-AP communication apparatuses based on a multicasting scheme (see claim 15, col. 43, lines 33-37).

Regarding claim 17, Itagaki discloses a communication method, comprising:
in a communication apparatus that operates as an Access Point (AP) station, and wirelessly communicates with a plurality of non-Access Point (non-AP) communication apparatuses based on IEEE802.11 standard (see claim 16, col. 43, lines 38-42):
transmitting a request frame to the plurality of non-AP communication apparatuses, wherein the request frame requests a first communication apparatus of the plurality of non-AP communication apparatuses and a second communication apparatus of the plurality of non-AP communication apparatuses to transmit a first response frame and a second response frame (see claim 8, col. 43, lines 43-47),  
the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for the first communication apparatus of the plurality of non-AP communication apparatuses (see claim 16, col. 43, lines 48-52), and 
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for the second communication apparatus of the plurality of non-AP communication apparatuses (see claim 16, col. 43, lines 53-54, col. 44, lines 1-3); 
receiving, in response to the transmitted request frame, the first response frame from the first communication apparatus and the second response frame from the second communication apparatus (see claim 16, col. 44, lines 4-7); 
generating a trigger frame based on the first response frame and the second response frame (see claim 16, col. 44, lines 11-12); 
transmitting the trigger frame to the first communication apparatus and the second communication apparatus (see claim 16, col. 44, lines 13-15), wherein 
the trigger frame is a trigger for transmission of a first data frame from the first communication apparatus and a second data frame from the second communication apparatus (see claim 16, col. 44, lines 16-20), and 
the trigger frame includes: 
identification information that indicates the first communication apparatus and the second communication apparatus which are destinations of the trigger frame (see claim 16, col. 44, lines 21-26), 
transmission period information related to a common transmission time period for the first data frame and the second data frame (see claim 16, col. 44, lines 27-29), 
subcarrier information related to an allocated subcarrier for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 16, col. 44, lines 30-34), and 
power information related to a transmission power for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame (see claim 16, col. 44, lines 35-39); and 
receiving the first data frame from the first communication apparatus and the second data frame from the second communication apparatus, after the short inter-frame space (SIFS) from the reception time of the request frame (see claim 16, col. 44, lines 40-44), wherein 
the first data frame is transmitted by the first communication apparatus in response to the transmitted trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information (see claim 16, col. 44, lines 45-50), and 
a length of the first data frame and a length of the second data frame are determined based on the common transmission time period (see claim 16, col. 44, lines 51-53). 

Itagaki may not explicitly show “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame.”
However, Wentink teaches “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame (after a SIFS, an access point sends a response frame in response to a request frame received at the access point, see paragraphs 0034, 0037).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of Itagaki to include “after a short inter-frame space (SIFS) from a reception time of the request frame” and “after the SIFS from a reception time of the trigger frame” as taught by Wentink so that it would use SIFS when network stations have seized a medium and need to retain the medium for a duration of the frame exchange sequence to be performed in order to prevent other stations from attempting to use the medium, thus giving priority to completion of the frame exchange sequence in progress (see paragraph 0034). 


Allowable Subject Matter
Claims 2-17 would be allowable if the non-statutory double patenting rejection of claims 2-17 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a first communication apparatus that operates as a non-Access Point (non-AP) station, and wirelessly communicates with an Access Point (AP) communication apparatus based on IEEE802.11 standard, the first communication apparatus comprising:
“the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for the first communication apparatus, and
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for the second communication apparatus;
transmit the first response frame to the AP communication apparatus in response to the received request frame,
receive a trigger frame from the AP communication apparatus, wherein the trigger frame is generated based on the first response frame and the second response frame,
the trigger frame is a trigger for transmission of a first data frame from the first communication apparatus and a second data frame from the second communication apparatus, after the SIFS from a reception time of the trigger frame, and 
the trigger frame includes:
identification information that indicates the first communication apparatus and the second communication apparatus which are destinations of the trigger frame,
transmission period information related to a common transmission time period for the first data frame and the second data frame,
subcarrier information related to an allocated subcarrier for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame, and
power information related to a transmission power for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame; and
transmit the first data frame to the AP communication apparatus in response to the received trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information, wherein
a length of the first data frame and a length of the second data frame are determined based on the common transmission time period” in combination with other recited elements in claim 2.



The present application also relates to a communication method, comprising:
“the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for the first communication apparatus, and
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for the second communication apparatus;
transmitting the first response frame to the AP communication apparatus in response to the received request frame,
receiving a trigger frame from the AP communication apparatus, wherein the trigger frame is generated based on the first response frame and the second response frame, after a short inter-frame space (SIFS) from a reception time of the request frame, and
the trigger frame is a trigger for transmission of a first data frame from the first communication apparatus and a second data frame from the second communication apparatus, and the trigger frame includes:
identification information that indicates the first communication apparatus and the second communication apparatus which are destinations of the trigger frame,
transmission period information related to a common transmission time period for the first data frame and the second data frame,
subcarrier information related to an allocated subcarrier for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame, and
power information related to a transmission power for each of the first communication apparatus and the second communication apparatus to transmit the first data frame and the second data frame; and
transmitting the first data frame to the AP communication apparatus in response to the received trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information, wherein
a length of the first data frame and a length of the second data frame are determined based on the common transmission time period” in combination with other recited elements in claim 8.

The present application also relates to a communication apparatus that operates as an Access Point (AP) station, and wirelessly communicates with a plurality of non-Access Point (non-AP) communication apparatuses based on IEEE802.11 standard, the communication apparatus comprising:
“the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for a first non-AP communication apparatus of the plurality of non-AP communication apparatuses, and
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for a second non-AP communication apparatus of the plurality of non-AP communication apparatuses;
receive, in response to the transmitted request frame, the first response frame from the first non-AP communication apparatus and the second response frame from the second non-AP communication apparatus,
wherein the received first response frame further includes transmission data amount information of the first non-AP communication apparatus;
generate a trigger frame based on the first response frame and the second response frame;
transmit the trigger frame to the first non-AP communication apparatus and the second non-AP communication apparatus, after a short inter-frame space (SIFS) from a reception time of the request frame, and
the trigger frame is a trigger for transmission of a first data frame from the first non-AP communication apparatus and a second data frame from the second non-AP communication apparatus, and the trigger frame includes:
identification information that indicates the first non-AP communication apparatus and the second non-AP communication apparatus which are destinations of the trigger frame,
transmission period information related to a common transmission time period for the first data frame and the second data frame,
subcarrier information related to an allocated subcarrier for each of the first non-AP communication apparatus and the second non-AP communication apparatus to transmit the first data frame and the second data frame, and
power information related to a transmission power for each of the first non-AP communication apparatus and the second non-AP communication apparatus to transmit the first data frame and the second data frame; and
receive the first data frame from the first communication apparatus and the second data frame from the second communication apparatus, after a short inter-frame space (SIFS) from a reception time of the request frame, wherein
the first data frame is transmitted by the first non-AP communication apparatus in response to the transmitted trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information, and
a length of the first data frame and a length of the second data frame are determined based on the common transmission time period” in combination with other recited elements in claim 9.

The present application also relates to a communication method, comprising:
“the first response frame includes first feedback information to estimate a first weight of space-division multiplexing for a first non-AP communication apparatus of the plurality of non-AP communication apparatuses, and
the second response frame includes second feedback information to estimate a second weight of space-division multiplexing for a second non-AP communication apparatus of the plurality of non-AP communication apparatuses;
receiving, in response to the transmitted request frame, the first response frame from the first non-AP communication apparatus and the second response frame from the second non-AP communication apparatus,
generating a trigger frame based on the first response frame and the second response frame;
transmitting the trigger frame to the first non-AP communication apparatus and the second non-AP communication apparatus, wherein
the trigger frame is a trigger for transmission of a first data frame from the first non-AP communication apparatus and a second data frame from the second non-AP communication apparatus, and the trigger frame includes:
identification information that indicates the first non-AP communication apparatus and the second non-AP communication apparatus which are destinations of the trigger frame,
transmission period information related to a common transmission time period for the first data frame and the second data frame,
subcarrier information related to an allocated subcarrier for each of the first non-AP communication apparatus and the second non-AP communication apparatus to transmit the first data frame and the second data frame, and
power information related to a transmission power for each of the first non-AP communication apparatus and the second non-AP communication apparatus to transmit the first data frame and the second data frame; and
receiving the first data frame from the first communication apparatus and the second data frame from the second communication apparatus, after a short inter-frame space (SIFS) from a reception time of the request frame, wherein
the first data frame is transmitted by the first non-AP communication apparatus in response to the transmitted trigger frame, based on the identification information, the transmission period information, the subcarrier information, and the power information, and
a length of the first data frame and a length of the second data frame are determined based on the common transmission time period” in combination with other recited elements in claim 17.

	A first prior art, Chen et al. (US Publication 2012/0236812 A1), teaches a DCI message that includes a transmission power control command field, which is used to adjust transmission power of the uplink ACK channel.  
	A second prior art, Hwang et al. (US Publication 2002/0196766 A1) discloses a node that controls uplink transmission power of a UE by transmitting an uplink TPC command to the UE.
 	However, Chen and Hwang, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471